DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka (US 2015/0355791) in view of Innoue et al. (US 2002/0011996), and further in view of Matsubara (US 2004/0252075).
Regarding claim 1:
Hidaka discloses:
A non-transitory machine-readable storage medium encoded with instructions executable by a processor, the machine-readable storage medium comprising: 

instructions to determine whether a second signal has been received from the user input device before an expiration of the timer (paragraph 76); 
instructions to select a first display device of the plurality of display devices, based on the determining (paragraphs 75-76).
Hidaka does not disclose:
(A) “instructions to send a plurality of data packets to a remote computing system, wherein the plurality of data packets contains content of a display of the first display device.”
(B) “where the user input device includes a dedicated button of a keyboard of the host computing system, and the first signal and the second signal are both initiated by respective inputs of the dedicated button.”
Regarding (A):
Inoue discloses:
instructions to send a plurality of data packets to a remote computing system, wherein the plurality of data packets contains content of a display of the first display device (paragraph 75).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Hidaka the elements taught by Innoue.
The rationale is as follows:
Hidaka and Innoue are directed the same field of art.
Hidaka has multiple displays but all in the same case. Innoue discloses transmitting to a remote display, which has obvious versatility, and provides the necessary method to do so. One of ordinary skill in the art could have included this with predictable results.

Matsubara discloses:
where the user input device includes a dedicated button of a keyboard of the host computing system, and the first signal and the second signal are both initiated by respective inputs of the dedicated button (paragraph 27, where the specific signals are different in Matsubara but nonetheless till related to picking a display).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Hidaka in view of Innoue the elements taught by Matsubara.
The rationale is as follows:
Hidaka, Innoue, and Matsubara are directed to the same field of art.
In very similar circumstances Matsubara disclosed having a dedicated button makes things easier to understand (as follows from, e.g., paragraphs 6-8). One of ordinary skill in the art could have included this with predictable results.
Regarding claim 2:
Hidaka, etc., discloses:
wherein the instructions to select comprise: instructions to designate, in response to the first signal, a default display device of the plurality of display devices as the first display device (e.g., Hidaka paragraph 75).
Regarding claim 3:
Hidaka, etc., discloses: 
instructions to finalize a selection of the default display device as the first display device when the timer expires before the second signal is received (Hidaka paragraph 75). 
Regarding claim 4:
Hidaka, etc., discloses:

Regarding claim 5:
Hidaka, etc., discloses: 
instructions to finalize a selection of the non-default display device as the first display device when the timer, as reset, expires before a third signal is received from the user input device (Hidaka paragraph 75).
Regarding claim 6:
Hidaka, etc., discloses: 
wherein the instructions to designate comprise: instructions to display a visual indicator to indicate a preliminary selection of the default display device as the first display device (Hidaka paragraph 78). 
Regarding claim 7:
Hidaka, etc., discloses a non-transitory machine-readable storage medium encoded with instructions executable by a processor as discussed above.
Hidaka, etc., does not disclose:
“wherein the visual indicator comprises a highlighted perimeter on a display of the default display device.”
Nonetheless this would have been obvious to one of ordinary skill in the art at the time of the invention.
The rationale is as follows:
Hidaka discloses that the screens can be distinguished any number of ways (paragraph 130). Using a highlighted perimeter instead of brightening the whole screen, or any of the other options 
Regarding claim 10:
Hidaka, etc., discloses:
instructions to terminate the sending in response to a third signal received form the user input device, wherein the third signal is received after the sending has commenced (Hidaka paragraph 91: repeating the operation could be a “third signal” and it could reset it). 
Regarding claim 11:
Hidaka, etc., discloses a non-transitory machine-readable storage medium as discussed above.
Hidaka, etc., does not disclose:
“wherein the defined period of time is zero seconds.”
Nonetheless this would have been obvious to one of ordinary skill in the art at the time the invention was filed.
The rationale is as follows:
This can be thought of a couple different ways. One, Hidaka discloses that any process step could be skipped (paragraph 129). Skipping the timer step is the same as having it be “zero seconds.” Second, selecting the appropriate length of the timer is just a matter of design choice and does not change the technical design of the apparatus. Either way, it would have been obvious to one of ordinary skill in the art at the time of the invention.
Regarding claims 12-14:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 17:
Hidaka, etc., discloses:

Regarding claim 18:
Hidaka, etc., discloses:
wherein the dedicated button has a default functionality other than to enable a selection from among the plurality of display devices for screen sharing, but is selectively locked prior to a receipt of the first signal to enable the selection (as per Matsubara paragraph 62, Fig. 6, the functionality of the button can be changed).
Regarding claim 19:
Hidaka, etc., discloses:
wherein the keyboard is a hardware keyboard, and the dedicated button is a mechanical or capacitive button (Matsubara paragraph 23).

Claims 9, 16, 20, 21, and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka in view of Innoue and further in view of Matsubara as applied to claim 1 above, and further in view of Epstein et al. (US 2010/0302454).
Regarding claim 9:
Hidaka, etc., discloses a non-transitory machine-readable storage medium as discussed above.
Hidaka, etc., does not disclose:
“instructions to display a visual indicator on the dedicated button to indicate when the remote computing system accepts the plurality of packets.”
Epstein discloses:
instructions to display a visual indicator on the dedicated button to indicate when the remote computing system accepts the plurality of packets (paragraphs 60-61).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Hidaka, etc., the elements taught by Epstein.
The rationale is as follows:
Hidaka, etc., and Epstein are directed to the same field of art.
In very similar circumstances, Epstein teaches a known technique that can give the user more information. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 16:
Hidaka, etc., discloses:
wherein the visual indicator comprises an activation of a light of the dedicated button (Epstein paragraphs 60-61).
Regarding claim 20:
Hidaka, etc., discloses anon-transitory machine-readable storage medium as discussed above.
Hidaka, etc., as discussed so far, does not disclose:
“wherein the keyboard is a touchscreen keyboard, and the dedicated button is a touch sensitive region of the touchscreen keyboard.”
But this is also disclosed by Epstein (paragraph 59).
It would have been obvious to one of ordinary skill in the art to include in Hidaka, etc., the additional elements taught by Epstein.
The rationale is as follows:
Touchscreen keyboards are increasingly common. Epstein shows one can be used for a very similar purpose.
Regarding claims 21-22:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Response to Arguments
Applicant's arguments filed 10 December 2020 have been fully considered but they are not persuasive.
 Applicant argues (starting on page 7) that the new language directed to the dedicated button renders the claims allowable. Hidaka disclosed that it could be a button, but arguably the button taught by Hidaka is not dedicated. But Matsubara has now been relied upon to teach this as per the rejections above. Therefore this argument is moot in view of the new grounds of rejection.
Applicant next (starting at the bottom of page 8) argues with the teaching of Epstein as applied to some earlier claims. This is again directed to the new language involving a dedicated button on the keyboard. It is actually arguable whether Epstein’s puck constitutes a “keyboard.” The claim doesn’t otherwise define this and the puck has keys, so it probably could be considered a keyboard. But it doesn’t matter anyway because as just discussed Matsubara has been relied upon for these elements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694